Case 2:19-cv-00505-MCA-ESK Document 110 Filed 12/10/20 Page 1 of 2 PageID: 737



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


  U.S. SECURITIES AND EXCHANGE
  COMMISSION,

                               Plaintiff,                      Case No. 19-cv-00505-MCA

      v.

  OLEKSANDR IEREMENKO, et al.,

                               Defendants.


           NOTICE REGARDING JUDGMENT AS TO DEFENDANT DAVID KWON

           Plaintiff U.S. Securities and Exchange Commission (“SEC”) hereby gives notice to this Court

 that, in accordance with paragraph IV of the Judgment As To Defendant David Kwon (ECF No. 87),

 it does not intend to file a motion seeking a civil penalty against Defendant Kwon. Based on his

 cooperation and other considerations, the SEC seeks no further relief in the action against him.

 Dated: December 10, 2020                       Respectfully submitted,


                                                _/s/ Stephan J. Schlegelmilch__________
                                                Olivia S. Choe
                                                Stephan J. Schlegelmilch
                                                Christopher M. Bruckmann
                                                U.S. SECURITIES AND EXCHANGE COMMISSION
                                                100 F Street, N.E.
                                                Washington, DC 20549
                                                Tel: (202) 551-4881 (Choe)
                                                Tel: (202) 551-4935 (Schlegelmilch)
                                                Tel: (202) 551-5986 (Bruckmann)
                                                ChoeO@SEC.gov
                                                SchlegelmilchS@SEC.gov
                                                BruckmannC@SEC.gov
                                                Counsel for Plaintiff




                                                    1
Case 2:19-cv-00505-MCA-ESK Document 110 Filed 12/10/20 Page 2 of 2 PageID: 738



                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 10, 2020, I filed a copy of the foregoing using this Court’s

 CM/ECF system and thereby caused a copy of the document to be served electronically on all parties

 of record.



                                               /s/ Stephan J. Schlegelmilch
                                               Counsel for Plaintiff




                                                  2
